Case 2:18-cv-02352-RRM-ARL Document 76 Filed 06/25/20 Page 1 of 3 PageID #: 847




 Via CM/ECF                                                          June 25, 2020

 Honorable Arlene R. Lindsay
 United States District Court for the Eastern District of New York
 814 Federal Plaza
 Central Islip, NY 11722


        Re: Hymes v. Bank of America, N.A., No. 2:18-cv-02352 (RRM/ARL)
            Plaintiffs’ Motion for Discovery, Dkt. 74

 Dear Judge Lindsay:

        Bank of America opposes Plaintiffs’ latest request to commence discovery in this case,
 which is nothing more than an attempt to do an end-run around the district judge’s effort to
 ensure that this case and the related case Cantero v. Bank of America, No. 1:18-cv-04157
 (RRM/ARL), are managed efficiently. The district judge currently is evaluating Bank of
 America’s motion for interlocutory appeal and the parties’ proposals for how this case and
 Cantero should be jointly managed.

 I.     Background

         Plaintiffs filed this putative multi-state class action in April 2018, alleging that Bank of
 America failed to pay interest on mortgage escrow accounts, in violation of the laws of eleven
 states. See Dkt. 1 ¶ 21. After Bank of America moved to dismiss the Complaint in this case,
 Cantero was filed, raising identical claims on behalf of similar putative multi-state classes. This
 case and Cantero were deemed related, and both cases were assigned to Judge Bianco. While
 the cases were assigned to Judge Bianco, no party requested (and the Court never set) an initial
 scheduling conference and no party served any discovery requests.

         Following Judge Bianco’s appointment to the U.S. Court of Appeals for the Second
 Circuit, this case was reassigned, and the Court set an initial scheduling conference in this case
 (but not in the Cantero case) for July 31, 2019. Dkt. 33. After Bank of America moved to
 adjourn that scheduling conference, this Court postponed the initial scheduling conference
 indefinitely. See July 12, 2019 minute order.

        On October 3, 2019, Judge Mauskopf granted in part and denied in part Bank of
 America’s motions to dismiss both this case and Cantero. Dkt. 47. Bank of America promptly
 asked the Court to certify an interlocutory appeal of that decision and to stay further
 proceedings pending the interlocutory appeal. Bank of America’s motion—which is supported
 by amicus briefs submitted by its primary federal regulator, the Office of the Comptroller of the
Case 2:18-cv-02352-RRM-ARL Document 76 Filed 06/25/20 Page 2 of 3 PageID #: 848


 Bank of America’s letter to the Hon. Arlene R. Lindsay
 June 25, 2020
 Page 2

 Currency, and The Bank Policy Institute, The Consumer Bankers Association, and The Chamber
 of Commerce of the United States of America—is fully briefed and awaiting the Court’s decision.

         On the same day the Court ruled on Bank of America’s motion to dismiss, Judge
 Mauskopf directed the parties in both cases to confer regarding “a joint case management plan
 to address[] consolidation of the two actions, appointment of class counsel, and other steps
 necessary to move this case toward an orderly and efficient resolution.” See Oct. 3, 2019 minute
 order. In the proposed plan submitted by the parties on October 24, 2019, see Dkt. 52, Plaintiffs
 expressed their view that “this matter should move forward with discovery” immediately. Id. at
 1. Bank of America opposed this request. The Hymes and Cantero plaintiffs could not agree on
 a plan for appointing class counsel. Id. at 6. The one point the parties did agree on was the need
 to consolidate Hymes and Cantero for pre-trial purposes. Id. at 1.

        Judge Mauskopf has not ruled on the parties’ proposals for how this case and Cantero
 should be managed, or whether this case and Cantero should be stayed pending the resolution
 of Bank of America’s interlocutory appeal. In addition, in November 2019, this Court ordered
 the parties “to submit a status report upon receipt of District Judge Mauskopf’s decision
 regarding the motion to certify the interlocutory appeal.” See Nov. 18, 2019 minute order.

         Rather than comply with this Court’s order, Plaintiffs waited nearly six months, and then
 served burdensome document requests on Bank of America. See Dkt. 74-1. The parties have
 not had a Rule 26(f) conference, so Bank of America is not presently under any deadline to
 respond to the document requests. After Bank of America refused to respond to Plaintiffs’
 premature discovery requests, Plaintiffs’ filed this letter motion. Dkt. 74. Plaintiffs do not
 identify any circumstance that has changed since the parties’ submitted their case management
 proposals to Judge Mauskopf in October 2019.

 II.     Argument

         Under the Federal Rules, “[a] party may not seek discovery from any source before the
 parties have conferred as required by Rule 26(f) . . . .” Fed. R. Civ. P. 26(d)(1). Although a party
 may serve discovery before the Rule 26(f) conference, for purposes of calculating the deadline to
 respond, “[t]he request is considered to have been served at the first Rule 26(f) conference.”
 Fed. R. Civ. P. 26(d)(2)(ii). Because the parties have not had their Rule 26(f) conference, Bank
 of America’s deadline to respond to Plaintiffs’ document requests has not yet run.

         For three reasons, it remains premature to commence discovery in this case.

         First, the Court has yet to issue a decision on Bank of America’s motion for an
 interlocutory appeal and a stay of proceedings. As set forth in multiple prior filings, the best
 way “to move this case toward an orderly and efficient resolution,” see Oct. 3, 2019 minute
 order, is to resolve Bank of America’s interlocutory appeal before conducting any other
 proceedings in this matter. See Dkt. 36 at 2; Dkt. 52 at 3. Bank of America’s federal preemption
 defense presents a controlling question of law that will determine the viability of Plaintiffs’
 claims. If interlocutory appeal is permitted and the Second Circuit agrees with Bank of America
 that Plaintiffs’ claims are preempted, this case will end and no discovery will ever be necessary.

        The Court has tacitly agreed with this position for over two years. It has twice refused to
 grant Plaintiffs’ prior requests to start discovery. See Dkt. 38; Dkt. 52 at 1. It has postponed the
Case 2:18-cv-02352-RRM-ARL Document 76 Filed 06/25/20 Page 3 of 3 PageID #: 849



 Bank of America’s letter to the Hon. Arlene R. Lindsay
 June 25, 2020
 Page 3


 initial scheduling conference indefinitely. See July 16, 2019 minute order. And it has directed
 the parties not to submit any more status reports until after Judge Mauskopf rules on the
 pending interlocutory appeal motion. See Nov. 18, 2019 minute order. Plaintiffs’ motion
 identifies no reason why the Court should change its position now. Nor do Plaintiffs explain
 why this Court should permit discovery now when Judge Mauskopf is currently considering
 whether to stay all proceedings.

         Second, Plaintiffs’ current position is inconsistent with their prior position—shared by
 Bank of America and the Cantero plaintiff—that this case and Cantero should be consolidated.
 See Dkt. 52 at 1. Given the overlapping claims and the overlapping putative classes, the parties
 and the Court would be better served by coordinating discovery across both cases. It would be
 inefficient for discovery to proceed in one case but not another. Plaintiffs offer no explanation
 for why discovery should commence in Hymes but not Cantero; in fact, as evidenced by the
 Cantero plaintiff’s separate filing asking to be included in any scheduling conference set in this
 case, see Dkt. 75, Plaintiffs do not appear to have conferred with the Cantero plaintiffs at all
 before seeking to press forward. Plaintiffs’ request that this Court push this case (and only this
 case) forward is an attempt to circumvent the decision-making process of Judge Mauskopf, who
 is currently considering how this case and Cantero should be coordinated “to move this case
 toward an orderly and efficient resolution.” Oct. 3, 2019 minute order.

         Finally, although Plaintiffs characterize their document requests as seeking “limited
 discovery,” Dkt. 74, at 1, they are anything but. In reality, Plaintiffs request an extensive data
 pull that will take many months and significant resources to gather. For example, Plaintiffs
 request “[d]ocuments sufficient to determine the number of” Bank of America mortgage
 customers located in 11 different states that meet a variety of different criteria set by state law.
 Dkt. 71-1, at 2-3. As Bank of America knows from its experience in Lusnak v. Bank of America,
 which involved similar claims predicated on alleged violations of California law, obtaining
 documentation “sufficient to show” such information will require a data production of tens of
 millions of records for millions of customers. The data pull in Lusnak, which involved just one
 state, consisted of approximately 94 million transaction records for about 2.2 million California
 borrowers. This data took many months to gather and imposed significant costs and burdens on
 the Bank. These burdens will be compounded in this case as Plaintiffs seek information on Bank
 of America customers from 11 different states, each of which has its own unique requirements
 for the payment of interest on escrow accounts. If discovery is permitted to proceed now,
 further judicial intervention likely will be required to resolve disputes related to the overbroad
 and burdensome nature of Plaintiffs’ discovery requests, which are disproportionate to the
 current needs of this case.

         For the foregoing reasons, this Court should deny Plaintiffs’ motion.

                                                      Respectfully submitted,

                                                      /s/ Mark Mosier
                                                      Mark Mosier

                                                      Attorney for Defendant Bank of America, N.A.
